                                                                              MAR 2 9 2019
                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     CENTRAL DIVISION



UNITED STATES OF AMERICA,
                                                                 3:02-CR-30120-CBK

                       Plaintiff,

        vs.


                                                                       ORDER
KENTON DAYNE EAGLE CHASING,

                       Defendant.



       Defendant pleaded guilty to second degree murder and was sentenced by the undersigned
on May 10, 2004, to 168 months imprisonment followed by five years supervised release.
       Defendant wa$ released to supervision on April 28, 2015. He was arrested on a petition
to revoke supervised release on December 3,2015. His supervised release was revoked on
January 5, 2016, and he was sentenced to ten months imprisonment followed by three years
supervised release.
       Defendant was released to supervision on September 30, 2016. He was arrested on a
second petition to revoke supervised release on November 18, 2016. His supervised release was
revoked on January 6,2017, and he was sentenced to 20 months imprisonment followed by 30
months supervised release. He appealed his revocation sentence and the United States Court of
Appeals for the Eighth Circuit affirmed. United States v. Eagle Chasing. 2018 WL 1602972,
717 Fed. Appx. 647(8th Cir. 2018).
       Defendant was released to supervision on May 1, 2018. He was arrested on a third
petition to revoke supervised release on July 27,2018.
       Defendant has filed a motion for recusal and transfer to another judge. The defendant
questions this Court's impartiality based upon my previous imposition of a sentence upon the
defendant's second revocation ofsupervised release which exceeded the discretionary guideline
range. Defendant further states that he desires to be sentenced as soon as possible, prior to May
or June, 2019.
       Defendant has filed an affidavit wherein he contends that I previously failed to provide a
basis for imposing a sentence in excess ofthe guideline range, that he is concerned that I will
sentence him to the maximum sentence available upon his third revocation without considering
the sentencing factors set forth in 18 U.S.C. § 3553, and that I have predetermined the sentence
that I will impose which raises a concern that I am biased or prejudiced.
       Pursuant to 28 U.S.C. § 455(a), a United States District Judge "shall disqualify himself in
any proceeding in which his impartiality might reasonably be questioned." Judges are
"presumed to be impartial" and the defendant "bears the substantial burden of proving
otherwise." United States v. Dehghani. 550 F.3d 716,721 (8th Cir. 2008).
       Defendant contends that I am biased against him based upon the facts of his case and my
previous sentencing decisions in his case. The bias necessary to require recusal must come firom
an extra-judicial source- opinions formed by the judge on the basis of facts learned during the
course of prior proceedings do not ordinarily constitute a basis for a finding of bias. United
States V. Martin. 757 F.3d 776, 778 (8th Cir. 2014). My previous unfavorable ruling in
defendant's case "does not raise an inference of bias or require the trial judge's recusal." Harris
V. State of Mo.. 960 F.2d 738, 740(8th Cir. 1992). "[Jjudicial rulings alone almost never
constitute a valid basis for a bias or partiality motion." Litekv v. United States. 510 U.S. 540,
555,114 S. Ct. 1147,1157,127 L. Ed. 2d 474(1994)("Almost invariably, they are proper
grounds for appeal, not for recusal."). "[OJpinions formed by the judge on the basis offacts
introduced or events occurring in the course ofthe current proceedings, or of prior proceedings,
do not constitute a basis for a bias or partiality motion unless they display a deep-seated
favoritism or antagonism that would make fair judgment impossible." Litekv v. United States,
510 U.S. 540, 555,114 S. Ct. 1147,1157,127 L. Ed. 2d 474(1994). No deep-seated favoritism
or antagonism exists in this case.
        Recusal is not required when it appears the defendant is attempting to manipulate the
judicial system by judge shopping. United States v. Beale. 574 F.3d 512, 519-20 (8th Cir. 2009).
Motions to recuse should not "be viewed as an additional anow in the quiver of advocates in the
face of[anticipated] adverse rulings." In re Kansas Pub. Emplovees Ret. Svs.. 85 F.3d 1353,
1360(8th Cir. 1996)(quoting TV Communications Network. Inc. v. ESPN. Inc.. 767 F.Supp.
1077, 1081 (D.Colo.l991)).
       Petitioner is facing a third revocation of supervised release. His second sentence of20
months imprisonment for violating his second period of supervised release was above the
discretionary guideline range. That range was based upon his violation conduct. The guideline
range did not take into account that it was defendant's second revocation. The Eighth Circuit
held that the sentence I imposed, which was based upon record evidence, was not an abuse of
discretion. United States v. Eagle Chasing,suvra.

       Petitioner is apparently concerned about the length ofthe sentence he faces upon his third
revocation. His concern is well placed. Defendants who continue to flaunt the orders ofthe
Court by violating the conditions imposed upon them ri^tly assume that they will be subject to
harsher penalties with each additional revocation. However,increased punishment does not
reflect any personal bias or prejudice against any defendant but instead is reflective ofthe
defendant's conduct in the case. I bear no bias or prejudice against this defendant personally.
       Disqualification of a judge under 18 U.S.C. §§ 144 and 455 is not required where the
defendant has not filed a timely, legally sufficient affidavit. Hollowav v. United States, 960 F.3d
1348,1354-55 (8th Cir. 1992). Defendant has identified no evidence that I harbor a personal
bias or prejudice against him based upon any extra-judicial matter. The contention that I
previously imposed a harsher sentence than called for by the guidelines, while true, is not legally
sufficient to show bias or prejudice.
       Finally, the motion to recuse and affidavit are untimely. Petitioner was arrested on the
third petition to revoke on July 27, 2018. He requested a preliminary hearing and that hearing
was twice set and continued at defendant's request. He was adamant that counsel raise a legal
challenge to revocation based upon alleged advice of penalties given to him in 2002. Counsel
moved to withdraw based upon the deterioration ofthe attorney/client relationship.
           Substitute counsel was appointed on October 11, 2018. At defendant's behest, the
preliminary hearing on the petition to revoke was set and moved five times. The preliminary
hearing was finally held on February 20,2019. The United States Magistrate Judge found
probable cause to believe that the defendant violated the conditions of supervised release and a
revocation hearing was set for March 6,2019. The defendant twice requested that hearing be
delayed.
        Following the magistrate's finding of probable cause, the defendant filed a motion for a
copy ofthe 2004 change of plea transcript, asserting that he was mis-advised at that hearing as to
the maximum revocation penalty he faced. The Eighth Circuit set forth in its opinion affirming
the second revocation sentence the pre-PROTECT Act penalties faced by the defendant upon
revocation. I issued an order denying the motion for a transcript wherein I set forth that advice
ofthe collateral consequences of violation of supervised release is not required at a change of
plea hearing and that the defendant was, nonetheless, properly advised ofsuch penalties. I
further set forth that the defendant failed to timely raise any claimed irregularities in the advice
of penalties. The motion to recuse was promptly filed after I denied defendant's motion for a
copy ofthe transcript of his 2004 change of plea hearing. The fact ofthe matter is that no such
transcript exists. The court reporter from the hearing has been retired for many years. I cannot
order reproduction of a transcript that does not exist.
         The extremely late filing ofthe motion to recuse is further evidence that the defendant is
attempting to manipulate the judicial system., Any claim that I should recuse should have been
made,if at all, seven months ago. Any claim that the defendant should be entitled to a hearing
before a different judge so that his case can now be expedited is disingenuous and is made in bad
faith.

         Now,therefore,
         IT IS ORDERED that the defendant's motion, Doc. 188,for recusal and transfer of his
case to another judge is denied.
         DATED thiso^^d^^fMarch,2019.
                                               BY THE COURT:




                                               CHARLES B. KORNMANN
                                               United States District Judge
